Per Curiam.

While the record might well justify a judgment against the individual defendant, the Trial Justice throughout evinced such hostility toward the position of both defendants as to deny to them the fair trial to which they were entitled by law. Moreover, exhibits were erroneously admitted without proper foundation. The result may not stand; the interests of justice require a new trial.
The judgment should be reversed and a new trial ordered, with $30 costs to appellants to abide the event.
Aurelio and Tilzer, JJ., concur; Hofstadter, J. P., concurs in result.
Judgment reversed, etc.